Citation Nr: 1029188	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-00 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right elbow fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from November 1948 to March 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO granted service 
connection for residuals of a right elbow fracture and assigned 
an initial rating of 10 percent.  In November 2006, the Veteran 
filed a notice of disagreement (NOD) with the assigned disability 
rating.  A statement of the case (SOC) was issued in November 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2008.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for residuals 
of a right elbow fracture, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In July 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

On his January 2008 VA Form 9, the Veteran checked a box 
indicating his desire for a Board hearing at his local VA office.

In a June 2010 written statement, the Veteran's representative 
reiterated the Veteran's request for an in-person Board hearing 
at the RO (Travel Board hearing).  However, the record reveals 
that the Veteran has not yet been afforded the requested hearing.  

As the RO schedules Travel Board hearings, a remand of this 
matter for the RO to schedule the requested Travel Board hearing 
is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should notify 
the appellant and his representative of the 
date and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The RO is reminded 
that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

